

115 S1160 RS: Abraham Lincoln National Heritage Area Amendment Act
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 372115th CONGRESS2d SessionS. 1160[Report No. 115–224]IN THE SENATE OF THE UNITED STATESMay 17, 2017Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesApril 11, 2018Reported by Ms. Murkowski, without amendmentA BILLTo include Livingston County, the city of Jonesboro in Union County, and the city of Freeport in
			 Stephenson County, Illinois, to the Lincoln National Heritage Area, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Abraham Lincoln National Heritage Area Amendment Act. 2.Adjustment of boundaries of Lincoln National Heritage Area (a)Boundary adjustmentSection 443(b)(1) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 16 U.S.C. 461 note) is amended—
 (1)by inserting , Livingston, after LaSalle; and (2)by inserting , the city of Jonesboro in Union County, and the city of Freeport in Stephenson County after Woodford counties.
 (b)MapThe Secretary of the Interior shall update the map referred to in section 443(b)(2) of the Consolidated Natural Resources Act of 2008 to reflect the boundary adjustment made by the amendments in subsection (a) of this section.April 11, 2018Reported without amendment